Citation Nr: 1224625	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to May 1987.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Board hearing at the RO in June 2009.  In September 2011, the Veteran withdrew his request for such hearing.  His hearing request, therefore, is withdrawn.  38 C.F.R. § 20.704(e)TBH (2011).  

During the pendency of the appeal the Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, if the prior final denial and the currently claimed disorder involve different diagnostic codes, they are different claims for the purpose of VA adjudication; see Boggs v. Peake, 530 F.3d 1330 (Fed. Cir. 2008) (holding that a claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently).  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).   In this case the Veteran 
submitted a request for service connection for PTSD during the course of this appeal, which; the RO denied in a February 2012 rating decision.  The Board has accordingly not characterized the issue on appeal as constituting a claim for acquired psychiatric disorder to specifically include PTSD, that being a claim that was separately adjudicated and denied. 

The issue of entitlement to service connection for  an acquired psychiatric disorder, to include depression and schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In November 2003, the RO initially considered and denied the Veteran's claim for service connection for depression and schizophrenia; the Veteran did not appeal that decision.

2.  Additional evidence has been received since November 2003 that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's November 2003 rating decision denying entitlement to service connection for depression and schizophrenia is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Since the Board is reopening the claims for service connection for an acquired psychiatric disorder, to include depression and schizophrenia on the basis of new and material evidence, and then remanding the claim for further development before readjudicating it on its underlying merits, the Board need not at this juncture discuss whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See, too, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); and Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  Petition to Reopen the Claim for Service Connection for an Acquired Psychiatric Disorder, to Include Depression and Schizophrenia

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) establishing the Veteran has the claimed disability or at least has since the filing of the claim; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A psychosis may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  See also 38 C.F.R. § 4.130, Diagnostic Codes 9201-11 (listing schizophrenia and other psychotic disorders).

Personality disorders are not diseases or injuries within the meaning of applicable VA legislation.  38 C.F.R. § 3.303(c) 

Compensation shall not be paid if a disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97.  Compensation is precluded only for (a) primary alcohol abuse disabilities (an alcohol abuse disability arising during service from voluntary and willful drinking to excess), and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id.  However, the law does not preclude compensation for an alcohol abuse disability acquired as secondary to, or as a symptom of, a veteran's service- connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.  

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (i.e., permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In March 1988 the Veteran requested service connection for depression.  In July 1992, the Veteran requested service connection for schizophrenia.  In a November 2003 rating decision, service connection for depression and schizophrenia was denied.  The RO noted that, although post-service treatment records note that in September 1987 the Veteran complained of nerves when his hives started and was hospitalized at a VA facility in March 1988 for depression, service treatment records were negative for any complaints or findings of an psychiatric disorder, and a psychosis was not found within one year of separation from service.  Later that month, he was provided notice of his procedural and appellate rights in the event he elected to appeal that determination, but he did not appeal.  

The Board notes that the Veteran did not submit new and material evidence within one year of the November 2003 rating decision.  See 38 C.F.R. § 3.156(b).

In February 2007, the Veteran filed a petition to reopen this claim, which the RO denied in March 2006, and this appeal ensued.  

Prior unappealed decisions are final and binding.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The evidence to be considered in making this important preliminary determination is that added to the record since the last final and binding denial of the claim, regardless of the specific basis of that denial (i.e., either on the underlying merits or on a prior petition to reopen).  Evans v. Brown, 9 Vet. App. 273 (1996). 

Subsequent to the RO's consideration of the petition to reopen this claim, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination. 

Since the prior final and binding decision in November 2003, evidence and argument have been added to record.  The Veteran concedes that he was not treated for a psychosis in service but that he manifested a psychosis within one year of separation from service.  Additional evidence includes a post-service treatment record within one year of separation from service.  A Salisbury, North Carolina, VA Medical Center (VAMC) clinical record dated on April 5, 1998, (within one year of the Veteran's separation from service) noted that the Veteran had "a possible recent brief psychotic episode."  This evidence is new, since not considered in the November 2003decision, but also is material because it provides a possible basis for granting presumptive service connection - namely, on the premise that the Veteran manifested a psychosis within one year of separation from service.  The low threshold to reopen the claim therefore has been met, thereby triggering VA's duty to assist him further with this claim.  See Shade.  In determining whether evidence is "new and material," the credibility of the evidence must be presumed, so including this medical statement.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Moreover, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a claimant's injury and consequent disability, even when it may not be enough to convince the Board to grant the claim.  See Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

Accordingly, the claim for service connection for an acquired psychiatric disorder, to include depression and schizophrenia, is reopened, subject to the further development of this claim on remand.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The Veteran's appeal is granted to that extent.


ORDER

The petition to reopen the claim of service connection for an acquired psychiatric disorder, to include depression and schizophrenia, is granted.


REMAND

The underlying claim for service connection requires further development before being decided on appeal.  Although the Board regrets the additional delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide the underlying claim so the Veteran is afforded every possible consideration.

The Veteran has informed several health care providers that he was either awarded Social Security Administration (SSA) disability insurance benefits (SSDI) or Social Security Supplemental Income (SSI) benefits.  The RO has not yet made an effort to obtain records from the SSA.  This must also be accomplished on remand.  See 38 C.F.R. § 3.159(c)(2) (2011); see also McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

The VA clinical record discussed above is insufficient to grant the Veteran's claim.  There is no diagnosis of schizophrenia or any psychosis within one year of separation from service, the clinical record diagnosed poly-substance abuse (alcohol, cocaine, and marijuana) and psychoactive substance delusional disorder, and rule out paranoid personality disorder.  Disorders, as noted above, are not usually entitled to service connection.   

However, such a suggested nexus and his objectively documented current psychosis trigger's VA's duty to assist by providing a medical review of the additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA copies of any decision regarding the Veteran's claim for SSA disability benefits and copies of the record upon which any such claim was decided.  If such records are unavailable, the reason for their unavailability must be explained for the record. 

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder, including depression and schizophrenia. 

The examination should include any diagnostic testing or evaluation deemed necessary. 

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history. 

Based on physical examination and a comprehensive review of the claims file, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder, whatever the specific diagnosis, initially manifested during the Veteran's military service, or, if a psychosis, manifested within one year of his discharge, or is otherwise related or attributable to his military service. 

This requested opinion includes indicating whether the Veteran's reported history of alcohol and drug abuse since service is related to (i.e., a symptom or manifestation of) his psychiatric disorder - that is, not the result of his willful misconduct. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

* The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

* If no opinion can be rendered concerning this claim, without resorting to pure speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data. 

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on the pending claim.  38 C.F.R. § 3.655 (2011). 

3.  Then, readjudicate the claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


